Investment Office P.O. Box Sacramento, CA 95812-2749 Telecommunications Device for the Deaf - (916) 795-3240 Telephone: (916) 795-2731; Fax (916) 795-2842 April 10, Dear Shareowner of Standard Pacific Corporation: VOTE FOR PROPOSAL #3 TO DECLASSIFY STANDARD PACIFIC’S BOARD I am writing to you on behalf of the California Public Employees’ Retirement System (CalPERS).CalPERS is the largest public pension system in the U.S., with approximately $240 billion in assets. CalPERS is a significant long-term shareowner of Standard Pacific Corporation owning approximately 386,296 shares.
